DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter in US Patent 5348035.
Regarding Claim 1, Porter teaches an ambulatory crutch apparatus comprising: a pair of crutches (30), each crutch having a top portion (32), two vertical connecting members (18A and 18B), a seat structure (16A and 16B), and two leg loops (14A and 14B), wherein: each vertical connecting member is attached to the top portion of one of the pair of crutches, and also attached to a lateral portion of the seat structure (via 12), each of the two leg loops are attached to the seat structure, the seat structure maintains a separation between the leg loops, the leg loops enclose the leg below the anterior superior iliac spine.
Regarding Claim 2, Porter teaches that said ambulatory crutch apparatus comprising a belt (12) to be secured around the waist of the user.
Regarding Claim 5, Porter teaches that said belt includes a buckle (FB/MB on 12).
Regarding Claim 3, Porter teaches that each of said leg loop includes a buckle (FB/MB on 14A and 14B).
Regarding Claim 4, Porter teaches that each of said vertical connecting member includes a buckle (FB/MB on 18A and 18B).
Regarding Claim 6, Porter, through the normal and customary use of the device, teaches a method for assisting an injured patient in ambulation, comprising: providing to a patient a pair of crutches (30), each having a top portion (32), two vertical connecting members (18A and 18 B), a seat structure (16A and 16B), and two leg loops (14A and 14B), wherein: each vertical connecting member is attached to the top portion of one of the pair of crutches, also attached to a lateral portion of the seat structure (via 12), each of the two leg loops are attached to the seat structure, the seat structure maintains a separation between the leg loops, the leg loops enclose the leg below the anterior superior iliac spine.
Regarding Claim 7, Porter teaches a (12) belt to be secured around the waist of the user.
Regarding Claim 10, Porter teaches that said belt includes a buckle (FB/MB on 12).
Regarding Claim 8, Porter teaches that each of said leg loop includes a buckle (FB/MB on 14A and 14B).
Regarding Claim 9, Porter teaches that each of said vertical connecting member includes a buckle (FB/MB on 18A and 18B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clifford, Hirst, Breems, Smith, Baker, Smith, and Morier teach crutch harnesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636